EXHIBIT 10.4




a2018rsaagreementusma_image1.gif [a2018rsaagreementusma_image1.gif]


______ ___, 201__
Federal Signal Corporation
2015 Executive Incentive Compensation Plan
Restricted Stock Award Agreement


You have been selected to receive this grant of Restricted Stock (“Award”)
pursuant to the Federal Signal Corporation 2015 Executive Incentive Compensation
Plan (the “Plan”), as specified below:


Participant: 
Date of Grant: 
Number of Shares of Restricted Stock Granted:
Lapse of Restriction Date:  Restrictions placed on the shares of Restricted
Stock shall lapse on the date and in the amount listed below:


___ on _____ ___, 20__ [3-year cliff vesting]
 

This Award is subject to the terms and conditions prescribed in the Plan and in
the Federal Signal Corporation Restricted Stock Unit Award Agreement No. 2018
attached hereto and incorporated herein. Together, this Award and the attached
award agreement shall be referred to throughout each as the “Award Agreement.”


IN WITNESS WHEREOF, the parties have caused this Award Agreement to be executed
as of the Date of Grant.


PARTICIPANT:
 
FEDERAL SIGNAL CORPORATION
 
 
By:
 
Print Name
 
 
Chief Executive Officer











Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.


RSA US
1/2018    



--------------------------------------------------------------------------------






This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933, as
amended.
FEDERAL SIGNAL CORPORATION
RESTRICTED STOCK
AWARD AGREEMENT NO. 2018
This Award Agreement, which includes the attached cover page, effective as of
the Date of Grant, represents the grant of shares of restricted stock (the
“Restricted Stock”) by the Company to the Participant named in this Award
Agreement, pursuant to the provisions of the Plan.
The Company established the Plan pursuant to which, among other things, options,
stock appreciation rights, restricted stock and stock units, stock bonus awards,
dividend equivalents and/or performance compensation awards may be granted to
eligible persons.
The Plan and this Award Agreement provide a complete description of the terms
and conditions governing the Restricted Stock. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, the Plan’s
terms shall completely supersede and replace the conflicting terms of this Award
Agreement. All capitalized terms shall have the meanings ascribed to them in the
Plan, unless specifically set forth otherwise herein.
The Board of Directors and the Committee have determined that the interests of
the Company will be advanced by encouraging and enabling certain of its
employees to own shares of the Stock, and that Participant is one of those
employees.
NOW, THEREFORE, in consideration of services rendered and the mutual covenants
herein contained, the parties agree as follows:
Section 1. Certain Definitions
As used in this Award Agreement, the following terms shall have the following
meanings:
A.    “Affiliate” means with respect to any Person, any other Person (other than
an individual) that controls, is controlled by, or is under common control with
such Person. The term “control,” as used in this Award Agreement, means the
power to direct or cause the direction of the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. “Controlled” and “controlling” have
meanings correlative to the foregoing.
B.    “Board of Directors” means the board of directors of the Company.
C.    “Code” means the Internal Revenue Code of 1986, as amended.
D.    “Committee” means the Compensation and Benefits Committee of the Board of
Directors or a subcommittee or other committee appointed to administer the Plan
in accordance with the Plan.
E.    “Company” means Federal Signal Corporation, a Delaware corporation.
F.    “Date of Grant” means the date set forth on this Award Agreement.
G.    “Disability” shall have the meaning ascribed to that term in the Company’s
long-term disability plan applicable to Participant, or if no such plan exists,
at the discretion of the Committee and as determined by the Committee.    
H.    “Fair Market Value” shall have the meaning set forth in the Plan.
I.    “Lapse of Restriction Date” means the date set forth on this Award
Agreement.
J.    “Participant” means the individual shown as the recipient of an award of
Restricted Stock, as set forth on this Award Agreement.
K.    “Person” means a “person” as such term is used for purposes of 13(d) or
14(d), or any successor section thereto, of the Securities Exchange Act of 1934,
as amended, and any successor thereto.




RSA US
1/2018

--------------------------------------------------------------------------------




L.    “Stock” means the common stock of the Company.
Section 2. Employment with the Company
Except as may otherwise be provided in Sections 6A, 6B, 7 or 8, the Restricted
Stock granted hereunder is granted on the condition that Participant remains an
Employee of the Company from the Date of Grant through (and including) the Lapse
of Restriction Date set forth in this Award Agreement (the “Period of
Restriction”).
This grant of Restricted Stock shall not confer any right to Participant (or any
other participant) to be granted Restricted Stock or other awards in the future
under the Plan.
Section 3. Issuance of Restricted Stock; Certificate Legend
Evidence of the issuance of the Restricted Stock pursuant to this Award
Agreement may be accomplished in such manner as the Company or its authorized
representatives shall deem appropriate, including, without limitation,
electronic registration, book entry registration or issuance of a stock
certificate or stock certificates in the name of Participant. In the event the
Restricted Stock is issued in book-entry form, the depository and the Company's
transfer agent shall be provided with appropriate notice referring to the terms,
conditions and restrictions applicable to the Restricted Stock, together with
such stop-transfer instructions as the Company deems appropriate. The Company
may retain, at its option, the physical custody of any stock certificate
representing any Restricted Stock, or require that such certificates be placed
in escrow or trust, until all restrictions applicable thereto are removed or
lapse. Participant shall promptly surrender to the Company for cancellation any
stock certificate representing Restricted Stock that has been forfeited.
Any stock certificates representing the Restricted Stock, when issued, shall
bear appropriate legends with respect to the restrictions on transferability
contained in the Plan and this Award Agreement and shall also bear appropriate
legends required under the Securities Act of 1933, as amended.
Section 4. Removal of Restrictions
Except as may otherwise be provided herein and in the Plan, the shares of
Restricted Stock granted pursuant to this Award Agreement shall become freely
transferable by Participant on the date and in the amount set forth under the
Lapse of Restriction Date set forth in this Award Agreement, subject to
applicable federal and state securities laws. Once shares of Restricted Stock
are no longer subject to any restrictions, Participant shall be entitled to have
the legend or book entry registration required by Section 3 of this Award
Agreement removed from the applicable stock certificates.
Section 5. Voting Rights and Dividends
During the Period of Restriction, Participant may exercise full voting rights
and shall accrue all dividends and other distributions paid with respect to the
shares of Restricted Stock while they are held. If any such dividends or
distributions are paid in shares, such shares shall be subject to the same
restrictions on transferability as are the shares of Restricted Stock with
respect to which they were paid.
Section 6. Termination of Employment
A.    If Participant dies or his or her employment is terminated by reason of
Disability during the Period of Restriction, the Period of Restriction and the
restrictions imposed on the shares of Restricted Stock held by Participant at
the time of Participant’s death or Disability shall immediately lapse with all
such Restricted Stock vesting and becoming freely transferable by Participant or
his or her estate, subject to applicable federal and state securities laws.
B.    If Participant’s employment is terminated by reason of Participant’s
retirement during the Period of Restriction on terms and conditions authorized
in writing by the Committee, the Committee may exercise its discretion at or
near Participant’s retirement date to provide that the Period of Restriction and
restrictions imposed on some or all of the shares of Restricted Stock shall
lapse on a dated determined by Committee, with such shares of Restricted Stock
vesting and becoming freely transferable by Participant, subject to applicable
federal and state securities laws. In exercising its discretion under this
Section 6B, the Committee shall consider whether Participant: (1) remained
employed in good standing with the Company through Participant’s retirement
date; (2) provided reasonable written notice to the Company of Participant’s
intention to retire of no less than 12 weeks; (3) materially breached any
statutory, contractual, or common law duties owed to Company or any material
Company policy, including but not limited to post-employment non-competition,
non-solicitation and confidentiality obligations; and (4) failed in good faith
to provide to and perform




RSA US
1/2018

--------------------------------------------------------------------------------




for Company all reasonably requested duties and responsibilities in connection
with the transition of Participant’s duties and responsibilities. In exercising
its discretion, the Committee shall also consider: (a) the financial status of
the Company; (b) Company performance: (c) Company stock performance; and (d)
where appropriate, input from Company management. In the event the Committee
does not so exercise its discretion, Participant’s termination of employment by
reason of retirement shall be considered a termination of employment for other
reasons and Section 6C shall govern.
C.    If Participant’s employment terminates for any reason other than the
reasons set forth in Sections 6A, 6B, 7 or 8, during the Period of Restriction,
all shares of Restricted Stock held by Participant at the time of employment
termination and still subject to a Period of Restriction or other restrictions
shall be forfeited by Participant to the Company. The transfer of employment of
Participant between the Company and any Affiliate (or between Affiliates) shall
not be deemed a termination of employment for the purposes of this Award
Agreement.
Section 7. Change-in-Control
In the event of a Change-in-Control of the Company during the Period of
Restriction and prior to the Participant’s termination of employment with the
Company and its Affiliates, the Period of Restriction and restrictions imposed
on the shares of Restricted Stock shall immediately lapse, with all such shares
of Restricted Stock vesting and becoming freely transferable by Participant,
subject to applicable federal and state securities laws.
Section 8. Acceleration of Vesting of Shares in the Event of Divestiture of
Business Segment
If the “Business Segment” (as that term is defined in this Section) in which
Participant is primarily employed as of the “Divestiture Date” (as that term is
defined in this Section) is the subject of a “Divestiture of a Business Segment”
(as that term is defined in this Section), and such divestiture results in the
termination of Participant’s employment with the Company and its Affiliates for
any reason, the Period of Restriction and restrictions imposed on the shares of
Restricted Stock subject to this Award Agreement shall immediately lapse, with
all such shares of Restricted Stock vesting and becoming freely transferable by
Participant, subject to applicable federal and state securities laws.
For purposes of this Award Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate operating segment under the
segment reporting rules under U.S. generally accepted accounting principles,
which currently includes the following: Safety and Security Systems Group and
Environmental Solutions Group. Likewise, the term “Divestiture Date” shall mean
the date that a transaction constituting a Divestiture of a Business Segment is
finally consummated.
For purposes of this Award Agreement, the term “Divestiture of a Business
Segment” means the following:
A.    When used with reference to the sale of stock or other securities of a
Business Segment that is or becomes a separate corporation, limited liability
company, partnership or other separate business entity, the sale, exchange,
transfer, distribution or other disposition of the ownership, either
beneficially or of record or both, by the Company or one of its Affiliates to
“Nonaffiliated Persons” (as that term is defined in this Section) of 100% of
either (a) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (b) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment;
B.    When used with reference to the merger or consolidation of a Business
Segment that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, any such transaction that results
in Nonaffiliated Persons owning, either beneficially or of record or both, one
hundred percent (100%) of either (a) the then-outstanding common stock (or the
equivalent equity interests) of the Business Segment or (b) the combined voting
power of the then-outstanding voting securities of the Business Segment entitled
to vote generally in the election of the board of directors or the equivalent
governing body of the Business Segment; or
C.    When used with reference to the sale of the assets of the Business
Segment, the sale, exchange, transfer, liquidation, distribution or other
disposition of all or substantially all of the assets of the Business Segment
necessary or required to operate the Business Segment in the manner that the
Business Segment had been operated prior to the Divestiture Date.
For purposes of this Award Agreement, the term “Nonaffiliated Persons” shall
mean any persons or business entities which do not control, or which are not
controlled by or under common control with, the Company.




RSA US
1/2018

--------------------------------------------------------------------------------




Section 9. Restrictions on Transfer
Unless determined otherwise by the Committee pursuant to the terms of the Plan,
during the Period of Restriction, shares of Restricted Stock granted pursuant to
this Award Agreement may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated (a “Transfer”), other than by will or by the
laws of descent and distribution, except as provided in the Plan. If any
Transfer, whether voluntary or involuntary, of shares of Restricted Stock is
made, or if any attachment, execution, garnishment, or lien shall be issued
against or placed upon the shares of Restricted Stock, Participant’s right to
such shares of Restricted Stock shall be immediately forfeited by Participant to
the Company, and this Award Agreement shall terminate.
Section 10. Adjustment in Certain Events
If there is any change in the Stock by reason of stock dividends or other
distribution (whether in the form of securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, combination, repurchase or exchange of Stock
or other securities of the Company, or other similar corporate transaction or
event, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange, the Committee may,
in its sole discretion, make such adjustments to the Restricted Stock that it
deems necessary or appropriate and as it may deem equitable in Participant’s
rights.
Section 11. Tax Withholding
Participant agrees to make adequate provision for any sums required to satisfy
applicable federal, state, local and foreign income or employment taxes, which
are Participant’s sole responsibility. The Company shall not be obligated to
transfer any shares of Stock until Participant pays to the Company or any of its
Affiliates in cash, or any other form of property, including Stock, acceptable
to the Company, the amount required to be withheld from the wages or other
amounts owing to Participant with respect to such shares. Further, the Company
can withhold amounts for such taxes, in accordance with any tax withholding
policy that may be adopted by the Company and is in effect from time to time
with respect to equity awards under the Plan (including any method allowed under
Section 16(c)(ii) of the Plan) irrespective of whether the amounts to be
withheld exceed the lowest tax withholding amount that could be determined for
the grantee under another tax withholding method. Participant may elect, subject
to procedural rules adopted by the Committee, to satisfy the applicable
withholding tax requirement, in whole or in part, by having the Company reduce
the number of shares of Stock otherwise transferable under this Award Agreement
having an aggregate Fair Market Value on the date the tax is to be determined,
equal to such applicable withholding tax requirement. Notwithstanding any
provision herein to the contrary, in no event shall the amount of such tax
withholding exceed the maximum statutory tax rates (or such other rate as would
not trigger a negative accounting impact), as determined by the Company in its
sole discretion.
Section 12. Other Tax Matters
Participant shall review with his or her own tax advisors the federal, state,
local and other tax consequences, including those in addition to any tax
withholding obligations, of the investment in the Restricted Shares and the
transactions contemplated by this Award Agreement. Participant has the right to
file an election under Section 83 of the Code. The filing of the 83(b) election
is the responsibility of Participant. Participant must notify the Company of the
filing on or prior to the day of making the filing.




RSA US
1/2018

--------------------------------------------------------------------------------




Section 13. Section 409A
This Award Agreement shall be construed consistent with the intention that it be
exempt from Section 409A of the Code (together with any Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof, “Section 409A”). However, notwithstanding any other provision of
the Plan or this Award Agreement, if at any time the Committee determines that
this Award (or any portion thereof) may be subject to Section 409A, the
Committee shall have the right in its sole discretion (without any obligation to
do so or to indemnify Participant or any other person for failure to do so) to
adopt such amendments to the Plan or this Award Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Committee determines are
necessary or appropriate either for this Award to be exempt from the application
of Section 409A or to comply with the requirements of Section 409A.
Section 14. Source of Payment
Shares of Stock transferable to Participant, or Participant’s Beneficiary, under
this Award Agreement may be either Treasury shares, authorized but unissued
shares, or any combination of such stock. The Company shall have no duties to
segregate or set aside any assets to secure Participant’s right to receive
shares of Stock under this Award Agreement. Participant shall not have any
rights with respect to transfer of shares of Stock under this Award Agreement
other than the unsecured right to receive shares of Stock from the Company.
Section 15. Continuation of Employment
This Award Agreement shall not confer upon Participant any right to continuation
of employment by the Company or its Affiliates, nor shall this Award Agreement
interfere in any way with the Company’s or its Affiliates’ right to terminate
Participant’s employment at any time.
Section 16. Beneficiary Designation
Participant may designate a beneficiary or beneficiaries (contingently or
successively) to receive any benefits that may be payable under this Award
Agreement in the event of Participant’s death and, from time to time, may change
his or her designated beneficiary (a “Beneficiary”). A Beneficiary may be a
trust. A Beneficiary designation shall be made in writing in a form prescribed
by the Company and delivered to the Company while Participant is alive. Each
such designation shall revoke all prior designations by Participant with respect
to Participant’s award under this Award Agreement. If Participant fails to so
designate a beneficiary, or if no such designated beneficiary survives
Participant, the beneficiary shall be deemed to be Participant’s spouse or, if
Participant is unmarried at the time of death, Participant’s beneficiary shall
be his or her estate.
Section 17. Entire Award; Amendment
This Award Agreement and the Plan constitute the entire agreement between the
parties with respect to the terms and supersede all prior written or oral
negotiations, commitments, representations and agreements with respect thereto.
The terms and conditions set forth in this Award Agreement may only be modified
or amended in writing, signed by both parties.
Section 18. Severability
In the event any one or more of the provisions of this Award Agreement shall be
held invalid, illegal or unenforceable in any respect in any jurisdiction, such
provision or provisions shall be automatically deemed amended, but only to the
extent necessary to render such provision or provisions valid, legal and
enforceable in such jurisdiction, and the validity, legality and enforceability
of the remaining provisions of this Award Agreement shall not in any way be
affected or impaired thereby.
Section 19. Miscellaneous
A.    This Award Agreement and the rights of Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any Stock acquired pursuant to this Award Agreement,
as it may deem advisable, including, without limitation, restrictions under
applicable federal securities laws, under applicable federal and state tax law,
under the requirements




RSA US
1/2018

--------------------------------------------------------------------------------




of any stock exchange or market upon which such Stock is then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Stock.
It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon Participant.
B.    The Committee may terminate, amend, or modify the Plan; provided, however,
that no such termination, amendment, or modification of the Plan may materially
and adversely affect Participant’s rights under this Award Agreement, without
the written consent of Participant.
C.    Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities and tax laws in exercising
his or her rights under this Award Agreement.
D.    This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
E.    This Award (including any proceeds, gains or other economic benefit
actually or constructively received by Participant upon any receipt or exercise
of any award or upon the receipt or resale of any Stock underlying the Award)
shall be subject to the provisions of any clawback policy currently or
subsequently implemented by the Company to the extent set forth in such policy.
F.    All obligations of the Company under the Plan and this Award Agreement,
with respect to the Restricted Stock, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
G.    To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to principles of conflict of law.
H.    This Award Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one agreement and executed copies may be
exchanged by .pdf to the other party by e-mail and accepted and treated as
originals for any and all purposes.






RSA US
1/2018